             Case 1:20-cv-02962-AKH Document 29 Filed 09/29/20 Page 1 of 1



                                USDCSDNY
EPSTEIN                         DOCUMENT
BECKER
GREEN                           ELECTRONICALLY FI .
                                DOC #: _ _ _~ :,;:::-~
Attorneys at Law
                                DATE FILED: 9 -1_9_- l-O
Shira M. Blank
t 212.351.4694
f 212 .878.8600
SBlank@ebglaw.com

                                                                            September 25, 2020

    VIAECF
    The Honorable Alvin K. Hellerstein, United States District Judge
    Southern District of New York
    500 Pearl Street
    New York, New York 10007
            Re: Moore, Shanell v. ABM Industries, Inc. et al. ,
                 Case No.: l:20-cv-02962 (AKH)
    Dear Judge Hellerstein:
            This firm represents defendants ABM Industries Incorporated, ABM Aviation, Inc., and
    ABM Parking Services, Inc. (collectively, "ABM") in the above-captioned matter. Pursuant to
    Your Honor's Individual Practice Rules, we write jointly with counsel for defendant Johnny
    Descollines ("Descollines") to respectfully request that ABM's time to answer, move or otherwise
    respond to Descollines' Cross Claims, which is currently due on September 30, 2020, be stayed
    sine die pending the disposition of ABM's Motion to Compel Arbitration of Plaintiff Shanell
    Moore's Complaint (ECF Nos. 19-23).
             ABM alleges that during his employment with ABM, Descollines, like Plaintiff, signed an
    arbitration agreement, thereby agreeing to arbitrate any claims against ABM. We provided
    Descollines' counsel with a copy of this arbitration agreement, and requested that he agree to
    voluntary submit his Cross Claims to arbitration in accordance with the agreement' s terms, or in
    the alternative, ABM would file a motion to compel arbitration. Descollines alleges that he does
    not remember signing the agreement and claims he did not read or write English at the time, having
    just arrived in the United States from abroad. He maintains that he has other defenses that would
    prevent the enforcement of the agreement against Descollines. The parties have conferred, and
    agreed that, in the interest of judicial efficiency, and to avoid burdening this Court with additional
    motion practice, it would be prudent to stay ABM's deadline to respond to the Cross Claims until
    ABM's currently pending motion to compel arbitration of Plaintiffs Complaint is resolved,
    without waiving ABM' s right to file a motion to enforce Descollines' arbitration agreement (or
    Descollines' right to challenge it), should that be necessary.
            Neither party has made any previous request for a stay. Additionally, the requested stay
    will not impact any other scheduled dates.
              We thank the Court for its consideration of this request, and its attention to this matter.
                                                                                      Respectfully submitted,
                                                                                      Isl Shira M. Blank
                                                                                      Shira M. Blank
    cc:       All Counsel of Record (via ECF)
              Epstein Becker & Green , P.C.   I   875 Third Avenue   I   New York, NY 10022   I   t 21 2. 35 1.4500   I   f 212.878.8600   I ebglaw.com
